477 F.2d 566
UNITED STATES of America, Plaintiff-Appellee,v.David Ross HESBETT, aka William George McIver, Defendant-Appellant.
No. 73-1737Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1973.

Frank C. Fariss, Houston, Tex.  (Court Appointed), for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., Robert Darden, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
In conformity with the requirements established by Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L. Ed.2d 493, we have carefully considered this cause in its entirety, and conclude that there is no arguable merit in the appeal.  It is therefore ordered that the motion filed by Frank C. Fariss for leave to withdraw as court-appointed counsel for appellant is granted; the appellant's pro se motion for appointment of new counsel is denied; and the appeal is dismissed.  See Local Rule 20.  See also United States v. Minor, 5 Cir. 1971, 444 F.2d 521; United States v. Crawford, 5 Cir. 1971, 446 F.2d 1085.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I